Action of trover by appellee against appellant for the conversion of hogs. The real question between the parties was one of ownership, as to which, clearly enough, the evidence was in conflict. On this appeal the main contention is that there was no evidence to sustain the allegation of a conversion by defendant. The record, purporting to contain all the evidence, has had due consideration, and we find there enough to justify the trial court in submitting the case to the jury. There was evidence tending to show that plaintiff's hogs were detained in defendant's inclosed pasture, and that defendant then and there asserted his right to the possession of them as his property, and his purpose to maintain the right so asserted. This was evidence of an actionable conversion, a withholding of the property under a claim of title inconsistent with that of plaintiff, the true owner. 4 Mayf. Dig. p. 988, § 23, and cases there cited. Of course, we speak only of tendencies of the evidence. It follows that the general affirmative charge requested by defendant was properly refused.
Some rulings on evidence are assigned for error and argued in the brief; but they are not of a character to require extended treatment. The rulings in question admitted the details, the res gestæ, of the occasion when defendant, according to plaintiff's theory of the facts, was found in possession of the property in dispute and asserted his right therein. One or two of these matters verged upon immateriality, but there was no ruling prejudicial to defendant's case, nor any calling for a reversal.
Affirmed.
ANDERSON, C. J., and GARDNER and MILLER, JJ., concur.